DETAILED ACTION
This Action is in consideration of the Applicant’s response on August 1, 2022.  Claims 1 and 13 are amended by the Applicant.  Claims 6 and 17 are canceled.  Claims 1 – 5, 7 – 16, and 18 – 20, where Claims 1 and 13 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed August 1, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1 and 13, the Applicant argues that the combination of Hohlbaum, Kang, and Kato fail to disclose of the claimed “wherein changes made during the configuration of the automation apparatus can be rejected as a result of a local user interaction.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the claimed limitations described in Claim 1 are more specific than in Claim 13.  In Claim 1, for example, the user interaction is made via the user interface by the local user, who is now to the located remotely from a remote user initiating remote access [See Claim 1].  Claim 13 merely recites a local user interaction [See Claim 13].
	The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  
The Applicant appears to over emphasis the scope of the claim limitations.  The claimed changes can be any type of “changes made during the configuration of the automation apparatus.”  For example, the access rights that are received by the user to configure and access the automation apparatus are changes that can be rejected (removed/purged) as a result of a local user interaction.  Furthermore, the claimed “local user interaction” does not specify or indicate what type of interaction is performed nor does it describe what local means with regards to any of the other elements within the claim (for Claim 13).
As previously indicated, Hohlbaum discloses that a user requests a ticket that provides access to the target device (access rights as a result of a local user interaction) [Para. 0029-30].  The access rights provided by the tickets are distributed to the respective target devices to authorize user access to these target devices (changes made during the configuration of the automation apparatus) [See Hohlbaum, Para. 0036-38].  These tickets may have an expiration date (access rights rejected as a result of previous local user interaction) [See Hohlbaum, Para. 0030].  Therefore, Hohlbaum discloses that “changes made during the configuration of the automation apparatus can be rejected as a result of a local user interaction” as claimed for Claim 13.
As indicated above Claim 1 has further limitations of local user interaction and remote access via remote user, which have been considered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2010/0186075 (hereinafter “Hohlbaum”).
3.	Regarding Claim 13, Hohlbaum discloses of an access control method for controlling a configuration of an automation apparatus [Figs. 1 and 2], comprising:
reading authentication information from an electronic tag [Fig. 1; Para. 0028; authenticates to access authority server by means of the user credential stored on the mobile memory]; 
transmitting the authentication information to a networked service [Fig. 1; Para. 0028; user credentials transmitted over communication network to access authority server];
receiving access rights from the networked service [Fig. 1; Para. 0029-30; access authority server issues access tickets that are then stored in the mobile memory]; and
controlling the configuration of the automation apparatus according to the access rights [Fig. 2; Para. 0014, 0017, 0030, 0036-37; access tickets are distributed to the respective target devices];
wherein changes made during the configuration of the automation apparatus can be rejected as a result of a local user interaction [Para. 0029-30, 0036-38; access tickets generated as a result of a user request which change the configuration of target devices; the tickets expire, thus rejecting change to configuration].
Allowable Subject Matter
Claims 1 – 5, 7 – 12, 14 – 16, and 18 – 20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest an access control apparatus comprising a user interface configured to interact with a local user, an internal communication interface configured to communicate with the automation apparatus, and a reader configured to read an electronic tag configured to read authentication information from the electronic tag, transmitting the authentication information to a networked service, receiving access rights from the networked service for a role of a remote user located remotely from the local user and the automation apparatus comprising contact information, initiating a communication session via the external communication interface for the a remote access by the remote user based on the contact information, wherein the remote access is terminated as a result of a user interaction via the user interface by the local user, and wherein changes made during the configuration of the automation apparatus can be rejected as a result of a user interaction via the user interface by the local user in the particular manner and combination claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496